DETAILED ACTION
Claims 1-15 are pending as amended on 03/15/19,
claims 13-15 being withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on March 31, 2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “slide element”, “conveying unit”, “folding element”, “press-on unit” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7 & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills, WO 2018/002242 (citations to US equivalent US 2019/0256237).
With regard to claims 1 & 12, Mills teaches a known multi-step label pressing device comprising a product slide support area (209) between conveyor belts (206), an upper folding element (204) which can fold a projecting label down around the sides of a package, and a plurality of opposed second press-on units (202/406/etc.) which are electrically (i.e. motor) driven to move in a linear reciprocating manner in order to press 
With regard to claim 2, the press-on unit may comprise a rolling element [FIG. 4].
With regard to claim 6, perpendicular lines of the press-on unit & packages such as flat-bottomed trays can be oriented at right angles in all positions.
With regard to claim 7, Mills teaches adjustability of the press-on unit [0047].
With regard to claim 11, Mills teaches continuous movement [0012].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mills, WO 2018/002242 (citations to US equivalent US 2019/0256237).
With regard to claim 8, the teachings of Mills have been detailed above, and the device is automatically controlled in the conventional manner (throughout, e.g. [0050]), and while this reference does not appear to expressly disclose whether the press-on speed is constant, absent a teaching to the contrary, this is believed to be understood, and further, constant/varied speeds would have been obvious to try as the only two possibilities.  With regard to claim 10, the press-on unit reciprocates from A to B and back in typical fashion.

Claims 3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mills, WO 2018/002242 (citations to US equivalent US 2019/0256237) in view of Landan et al., US 6,155,322.
With regard to claim 3, the teachings & suggestiongs of Mills have been detailed above, and while this reference does not expressly disclose reciprocation of the press-on units at an oblique angle to the product conveying direction, this was generally a known alternative in this art, as shown for example by Landan (throughout, e.g. claim 7, [FIGS. 1-6].  It would have been obvious to combine the teachings of Landan with those of Mills, in order to accommodate different types of products/labels with predictable success.  With regard to claim 9, appropriately regulating the speed of the press-on unit to provide suitable adhesion results, via routine optimization of the operating parameter of the press-on unit, would have been within the realm of ordinary skill.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mills, WO 2018/002242 (citations to US equivalent US 2019/0256237) in view of Austermeier et al., US 2016/0096647.
With regard to claim 4, the teachings of Mills have been detailed above, and while this reference does not expressly disclose that the reciprocating linear moving means comprises a carriage with a drive belt, the prior art teaches that this linear moving element can be electrically driven, pneumatically driven, or any other suitable means, and it would have been obvious for one of ordinary skill in this art to try a belt drive from the limited set of well-known linear driving elements in this art.  See also 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745